Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of group 3 including claims 7-10 in the reply filed on 12/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article “Efficient Removal of Heavy Metals from Polluted Water with High Selectivity for Mercury(II) by 2-Imino-4-thiorburet-Partially Reduced Graphene Oxide (IT-PRGO) by Awad et al.
With respect to claim 7, Awad et al disclose s method of removing heavy metal ions from contaminated water including contacting the contaminated water with IT-PRGO for a period of time and under conditions sufficient to permit adsorption of the heavy metal ions by the IT-PRGO (see the abstract).
Concerning claim 8, Awad et al disclose the heavy metal ions as including mercury (Hg) ions (see the abstract).


	As to claim 10, Awad et al disclose the steps of desorbing the heavy metal ions from the IT-PRGO and repeating the step of contacting, wherein the steps of desorbing and repeating are performed a plurality of times (see section 3.7).

	See M.P.E.P. 2153.01 for prior art exceptions under AIA  35 U.S.C. 102(b)(1)(A) to AIA  35 U.S.C. 102(a)(1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146. The examiner can normally be reached 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773